NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           DEC 15 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DANIELLE MAFFEO,                                 No. 10-17620

              Plaintiff - Appellant,             D.C. No. 2:09-cv-02274-HDM-
                                                 LRL
  v.

STATE OF NEVADA, ex Rel. Board of                MEMORANDUM *
Regents of the Nevada System of Higher
Education, on behalf of the University of
Nevada, Las Vegas; a political subdivision
of the State of Nevada; KAREN WEST,
individually and as Dean of the School of
Dental Medicine of the University of
Nevada, Las Vegas; DOES I-XX,

              Defendants - Appellees.



                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                           Submitted December 7, 2011 **
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TROTT and BEA, Circuit Judges, and STAFFORD, Senior District
Judge.***

      The University of Nevada Las Vegas expelled Danielle Maffeo from its

dental school because of her multiple academic failures in courses and her failure

to comply with conditions of academic probation. She unsuccessfully brought suit

in state court effectively seeking (1) to overturn the University’s decision, and (2)

to be reinstated. Undaunted, she brought this action two years later in district

court, alleging substantive and procedural due process violations under 42 U.S.C. §

1983. With the explicit consent of both parties, the collective defendants’ motion

to dismiss was converted into a motion for summary judgment, which the court

granted in their favor. She appeals. We have jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.

      After thoroughly reviewing the record, we conclude as follows.

      1.      The district court did not err in converting the motion to dismiss into a

motion for summary judgment. We note that Appellant’s counsel said he had “no

objection” to the court’s suggestion, and that the record was sufficient to do so.

Contrary to Maffeo’s claim, the district court did not prohibit her from conducting

additional depositions. In any event, she fails to indicate what additional evidence


        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for Northern Florida, sitting by designation.

                                           2
she was prevented from developing. Finally, she failed to file an opposition or

supplemental brief to the motion for summary judgment.

      2.     The record conclusively establishes that Maffeo was afforded

extensive procedural and substantive due process by all concerned in the lengthy

series of meetings and hearings that led up to her removal from the University’s

dental school.

      3.     The court’s decision that the Eleventh Amendment barred claims

against the State Board of Regents and Dean West in her official capacity was

correct.

      4.     Dean West was manifestly protected in her individual capacity by

qualified immunity.

      5.     Maffeo did not establish a genuine issue of fact on any of the claims

or issues in her complaint.1

      AFFIRMED.




      1
              We note that Jason Bach’s briefs were woefully misleading by
omission of material facts and circumstances about the progress of this case in
district court. We note also that this appeal is wholly frivolous. Fed. R. App. P.
38.

                                          3